Case 19-13448-VFP           Doc 734           Filed 07/18/19 Entered 07/18/19 15:48:06                 Desc Main
                                             Document      Page 1 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                                                  Chapter 11
 In re:
                                                                  Case No. 19-13448 (VFP)
 ACETO CORPORATION, et              al., 1
                                                                  (Jointly Administered)
                                   Debtors.
                                                                  Hearing Date: July 25, 2019, at 11:00 a.m. (ET)



     THE AD HOC CONSORTIUM OF EQUITY HOLDERS’ OBJECTION TO DEBTORS’
      FIRST MODIFIED DISCLOSURE STATEMENT FOR FIRST MODIFIED JOINT
       PLAN OF LIQUIDATION OF ACETO CORPORATION AND ITS AFFILIATE
                                DEBTORS

          Argo Group US, Inc., and its subsidiaries and affiliates, Scoggin Worldwide Fund Ltd.,

 and HZ Investments Family LP (collectively, the “Ad Hoc Consortium of Equity Holders” or

 “Consortium,” and each a “Consortium Member”) hereby submits this objection (the

 “Objection”) to the First Modified Disclosure Statement for First Modified Joint Plan of

 Liquidation of Aceto Corporation and its Affiliated Debtors [Dkt. No. 685] (the “Disclosure

 Statement”) and, in support thereof, respectfully states as follows:

                                                JURISDICTION

          1.      This Court has jurisdiction over the Objection pursuant to 28 U.S.C. §§ 157 and

 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United

 States District Court for the District of New Jersey, entered on July 23, 1984 and amended on

 September 18, 2012 (Simandle, C.J.).


 1        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
          number are as follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto
          Agricultural Chemicals LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty
          LLC (f/k/a Aceto Realty LLC) (7634); Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC,
          f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod Health LLC (f/k/a Rising Health, LLC) (1562); Kavris
          Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK Pharmaceuticals LLC (f/k/a PACK
          Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).

                                                        1
Case 19-13448-VFP          Doc 734       Filed 07/18/19 Entered 07/18/19 15:48:06                    Desc Main
                                        Document      Page 2 of 8


        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this

 Court pursuant to 28 U.S.C. §§ 1408 and 1409.


                                             BACKGROUND

        3.      On February 19, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

 for relief under chapter 11 of the Bankruptcy Code, commencing the above-captioned chapter 11

 cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the District of New

 Jersey (the “Court”). The Debtors are operating their business and managing their property as

 debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        4.      The Consortium is comprised of certain holders of the common stock of Debtor

 Aceto Corporation (“Aceto Common Stock”). 2 The Consortium Members collectively hold over

 5% of the Aceto Common Stock. 3

        5.      On February 28, 2019, the Office of the United States Trustee appointed an

 official committee of unsecured creditors (the “Committee”) in these Chapter 11 Cases. 4

        6.      On April 4, 2019, the Debtors filed their respective Schedules of Assets and

 Liabilities (the “Schedules”) and Statements of Financial Affairs. [Dkt. Nos. 329-37].

        7.      As set forth in the Declaration of Rebecca A. Roof in Support of First Day Relief

 [Dkt. No. 19] (“First Day Declaration”), Debtors intention in commencing the Chapter 11 Cases

 was to address liquidity issues by consummating sales of their Chemical Plus Business and

 Pharma Business (each, as defined in the First Day Declaration). After seeking and obtaining

 Court approval for the bidding procedures and sale of the Chemical Plus Business and Pharma

 2      The Verified Statement of the Ad Hoc Consortium of Equity Holders Pursuant to Bankruptcy Rule 2019
        [Dkt. No. 733] is filed contemporaneously herewith.
 3      Upon information and belief this is objection is supported by other holders of Aceto Common Stock, as
        well.
 4      Notice of Appointment of Official Committee of Unsecured Creditors [Dkt. No. 80].

                                                       2
Case 19-13448-VFP          Doc 734      Filed 07/18/19 Entered 07/18/19 15:48:06                    Desc Main
                                       Document      Page 3 of 8


 Business, the Debtors closed the sale of the Pharma Business on April 19, 2019 and the sale of

 the Chemical Plus Business on April 29, 2019. 5

        8.      On June 17, 2019, Debtors filed a Joint Plan of Liquidation of Aceto Corporation

 and its Affiliated Debtors [Dkt. No. 639] and the Disclosure Statement for the Joint Plan of

 Liquidation of Aceto Corporation and its Affiliated Debtors [Dkt. No. 640].

        9.      On June 27, 2019, Debtors filed the First Modified Joint Plan of Liquidation of

 Aceto Corporation and its Affiliated Debtors [Dkt. No. 684] (the “Plan”) and the accompanying

 Disclosure Statement. At the same time, Debtors filed their Motion for Entry of an Order (I)

 Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a Combined Hearing to

 Consider the Adequacy of the Disclosure Statement and Confirmation of the Plan; (III)

 Approving the Form and Manner of Notice of the Combined Hearing; (IV) Establishing

 Deadlines and Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing

 Deadlines and Procedures for Voting on the Plan; (VI) Approving Solicitation Procedures; (VII)

 Establishing Procedures for Tabulation of Votes; and (VIII) Granting Related Relief [Dkt. No.

 686] (“Disclosure Statement Motion”).




 5      Order (A) Authorizing and Approving Bidding Procedures in Connection with the Sale of Substantially All
        Assets Comprising the Debtors Chemical Plus Business; (B) Authorizing and Approving Bid Protections;
        (C) Approving Procedures for the Assumption and Assignment of Certain Executory Contracts and
        Unexpired Leases; (D) Scheduling a Sale Hearing; (E) Approving the Form and Manner of Notice Thereof;
        and (F) Granting Related Relief [Dkt. No. 142]; Order (A) Authorizing and Approving Bidding Procedures
        in Connection with the Sale of Substantially All Assets Comprising the Debtors Pharma Business; (B)
        Authorizing and Approving Bid Protections; (C) Approving Procedures for the Assumption and Assignment
        of Certain Executory Contracts and Unexpired Leases; (D) Scheduling a Sale Hearing; (E) Approving the
        Form and Manner of Notice Thereof and (F) Granting Related Relief [Dkt. No. 174]; Order Authorizing
        and Approving the Sale of Substantially All Assets Comprising the Debtors Pharma Business Free and
        Clear of All Claims, Liens, Rights, Interests and Encumbrances, (B) Authorizing and Approving the
        Assumption and Assignment of Certain Executory Contracts and Unexpired Leases Related Thereto, and
        (C) Granting Related Relief [Dkt. No. 372]; Order (A) Authorizing and Approving the Sale of Substantially
        All Assets Comprising the Debtors Chemical Plus Business Free and Clear of All Claims, Liens, Rights,
        Interests, and Encumbrances, (B) Authorizing the Debtors to Perform their Obligations Under the
        Purchase Agreement, (C) Authorizing and Approving the Assumption and Assignment of Certain Executory
        Contracts and Unexpired Leases Related Thereto, and (D) Granting Related Relief [Dkt. No. 429].

                                                       3
Case 19-13448-VFP           Doc 734       Filed 07/18/19 Entered 07/18/19 15:48:06                     Desc Main
                                         Document      Page 4 of 8


         10.     The Plan contemplates the further liquidation of the Debtors’ assets, including,

 inter alia, the proceeds from the sale of Debtors Chemical Plus Business and Pharma Business,

 and the anticipated proceeds from certain litigation initiated by the Debtors. 6 See, e.g., Plan §§

 1.09, 1.23, 1.62, 1.95.

         11.     According to the Disclosure Statement, administrative and priority claims, and

 creditor classes 1 and 2 (priority and secured claims) are all expected to be paid in full under the

 Plan. See Disclosure Statement § I.D. The Disclosure Statement does not provide the estimated

 recovery under the Plan for classes of general unsecured creditors (i.e., Classes 3A-5). See id.

 Notably, three out of four of the exhibits to the Disclosure Statement, the “Preliminary Version

 of Distribution Calculation (Exhibit B), the “Preliminary Version of Wind-Down Budget

 (Exhibit C), and “Hypothetical Liquidation Analysis” (Exhibit D), are “to be filed” and have not

 be filed publicly to-date. See id.

         12.     The Consortium Members are members of Class 6A (Interests in Aceto) under the

 Plan. See id.

         13.     On July 15, 2019, the Debtors filed their corporate monthly operating report for

 the period of April 1, 2019 to April 30, 2019 [Dkt. No. 723] (the “April MOR”). Based on the

 April MOR and other publicly available information, the Consortium strongly believes that

 unsecured creditors will be paid in full under the Plan and the holders of Aceto Common Stock

 are “in the money” under the Plan. 7 Accordingly, the holders of Aceto Common Stock need a


 6       See, e.g., Adversary Complaint, Aceto Corp., et al. v. Reddy, et al. (In re Aceto Corp.), Adv. Pro. No. 19-
         01981-VFP (Bankr. D.N.J. May 31, 2019) [Dkt. No. 1] (the “Reddy Adversary Proceeding”) (alleging
         fraud, negligent misrepresentation, and breach of contract and the duty of good faith and fair dealing in
         connection with Debtors’ purchase of certain rights in pharmaceutical products). The Reddy Adversary
         Proceeding seeks substantial damages arising from defendants’ misconduct in connection with a multi-
         million dollar transaction.
 7        Accordingly, the Plan, which does not afford holders of Aceto Common Stock any rights, may suffer from
         confirmation infirmities.

                                                         4
Case 19-13448-VFP          Doc 734    Filed 07/18/19 Entered 07/18/19 15:48:06           Desc Main
                                     Document      Page 5 of 8


 voice in the Plan confirmation process to protect their interests in the value of the Debtors

 distributable assets and any efforts to increase the value of the Debtors’ distributable assets

 through litigation or otherwise, as any increase in the value of the Debtors’ distributable assets

 would likely be for equity holders’ sole benefit.

        14.     The Consortium intends to promptly request that the U.S. Trustee appoint an

 equity committee to represent the interests of the holders of Aceto Common Stock in connection

 with Plan confirmation.

                                           OBJECTION

        15.     Section 1125 of the Bankruptcy Code prohibits the solicitation of votes on a

 reorganization plan prior to court approval of a written disclosure statement, after notice and a

 hearing, which contains “adequate information.” See 11 U.S.C. § 1125(b).

        16.     “Adequate information” is defined by the code as “information of a kind, and in

 sufficient detail, as far as is reasonably practicable . . . that would enable . . . a hypothetical

 investor of the relevant class to make an informed judgment about the plan.” 11 U.S.C. §

 1125(a)(1); see Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir.

 1988), cert. denied, 488 U.S. 967 (1988) (“The importance of full disclosure is underlaid by the

 reliance placed upon the disclosure statement by the creditors and the court. Given this reliance,

 we cannot overemphasize the debtor’s obligation to provide sufficient data to satisfy the Code

 standard of ‘adequate information.’”).

        17.     The primary purpose of a disclosure statement is to provide “adequate

 information” to parties in interest about the terms of the proposed plan, allowing for both an

 informed vote and knowledgeable participation in the confirmation process. See In re Scioto

 Valley Mortgage Co., 88 B.R. 168, 170 (Bankr. S.D. Ohio 1988) (“The disclosure statement was



                                                     5
Case 19-13448-VFP         Doc 734     Filed 07/18/19 Entered 07/18/19 15:48:06              Desc Main
                                     Document      Page 6 of 8


 intended by Congress to be the primary source of information upon which creditors and

 shareholders could rely in making an informed judgment about a plan of reorganization.”).

 Accordingly, “[a] disclosure statement . . . is evaluated . . . in terms of whether it provides

 sufficient information to permit enlightened voting by holders of claims or interests.” In re BSL

 Operating Corp., 57 B.R. 945, 950 (Bankr. S.D.N.Y. 1986).

        18.     Here, the Disclosure Statement does not contain information that would enable a

 hypothetical investor typical of or similar to holders of Aceto Common Stock to make an

 informed decision about the Plan. In particular, in its current form, the Disclosure Statement

 does not provide: (i) any estimate of the Debtors’ “Net Distributable Asset;” (ii) the “Estimated

 Allowed Amount” of claims for any class of claims; (iii) a preliminary “Distribution

 Calculation;” (iv) an estimated “Wind-Down Budget;” or (v) a “Hypothetical Liquidation

 Analysis.”

        19.     The Consortium strongly believes, based upon the information in the April MOR

 and other public sources, that the Debtors’ distributable assets are sufficient to satisfy all higher-

 priority classes of claims under the Plan and, thus, holders of Aceto Common Stock stand to

 recover on their equity interests under the Plan.

        20.     Any incremental (or saved) value in the Debtors’ distributable assets likely inures

 to the sole benefit of the holders of Aceto Common Stock; higher-priority classes that get paid in

 full under the Plan would have no interest in whether and how this value is achieved.

        21.     In this scenario, the holders of Aceto Common Stock are the only creditor

 constituency with any incentive to scrutinize the professional fees charged by the Debtors’

 professionals in connection with the administration of the Debtors estate and, particularly

 relevant here, the prosecution of causes of action belonging to the Debtors (“Causes of Action”).



                                                     6
Case 19-13448-VFP          Doc 734       Filed 07/18/19 Entered 07/18/19 15:48:06                     Desc Main
                                        Document      Page 7 of 8


 If excess professional fees are charged and paid out of the Debtors’ estate, such fees are coming

 out of the pockets of the holders of Aceto Common Stock, not secured or unsecured creditors.

 The holders of Aceto Common Stock, thus, need the means and opportunity to meaningfully

 evaluate and, if necessary, challenge such fees.

        22.     More specifically, assuming the Consortium is correct that holders of Aceto

 Common Stock are “in the money,” holders of Aceto Common Stock have an interest in the

 Debtors’ Wind-Down Budget and the prosecution of Causes of Action, such as the Reddy

 Adversary Proceeding. 8 As the sole beneficiaries of any proceeds from Debtors’ Causes of

 Action, holders of Aceto Common Stock would, in order to evaluate their treatment under the

 Plan, require: (a) the opportunity to and information required to meaningfully evaluate the value

 of any potential recovery on Debtors’ Causes of Action; (b) an opportunity to and the

 information required to evaluate the risks associated with Debtors’ Causes of Action; and (c) an

 opportunity to evaluate the Debtors’ Wind-Down Budget and, specifically, the amount of estate

 funds (which could be used to pay out equity) allocated to prosecuting Debtors’ Causes of

 Action. Under these circumstances, holders of Aceto Common Stock should have a voice and

 the ability to make an informed decision as to whether the Debtors’ distributable assets are spent

 on prosecuting Causes of Action or satisfying the claims of Debtors’ equity holders. With

 Debtors’ current Disclosure Statement and without an equity committee, the holders of Aceto

 Common Stock have neither.

                                              CONCLUSION

        WHEREFORE, the Consortium respectfully requests that this Court deny approval of the

 Disclosure Statement and grant such other relief as the Court may deem just, proper, and


 8      The Wind-Down Budget shall include line items for estimated funds necessary to, inter alia, “prosecut[e]
        Causes of Action” belonging to the Debtors. See Plan § 1.161.

                                                        7
Case 19-13448-VFP        Doc 734     Filed 07/18/19 Entered 07/18/19 15:48:06           Desc Main
                                    Document      Page 8 of 8


 equitable. In the alternative, the Consortium requests a brief adjournment of the July 25, 2019

 hearing in connection with the Disclosure Statement Motion to allow for the formation of an

 equity committee, such that an estate fiduciary, properly represented, can carefully examine the

 proposed Plan and Disclosure Statement, discuss the same with Debtors and the Committee (and

 their professionals), and protect the rights and interests of the holders of Aceto Common Stock.

 Dated: July 18, 2019
        New York, New York

                                              Respectfully submitted,

                                              BROWN RUDNICK LLP

                                              /s/ David Molton
                                              David Molton (NJ Bar No. 032511989)
                                              Robert Stark (NJ Bar No. 032361995)
                                              Jessica Meyers (pro hac to be filed)
                                              Seven Times Square
                                              New York, New York 10036
                                              Tel: (212) 209-4800
                                              Fax: (212) 209-4801
                                              Email: dmolton@brownrudnick.com
                                              Email: rstark@brownrudnick.com
                                              Email: jmeyers@brownrudnick.com

                                              -and-

                                              Jeffrey Jonas (pro hac to be filed)
                                              One Financial Center
                                              Boston, MA 02111
                                              Tel: (617) 856-8200
                                              Fax: (617) 856-8201
                                              Email: jjonas@brownrudnick.com

                                              Counsel to the Ad Hoc Committee of
                                              Equity Security Holders




                                                 8
